internal_revenue_service number release date index number ---------------------------- ----------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc psi plr-141505-11 date march legend settlors --------------------------------------------------- son trust date ------------------------------------------------------ -------------------------------------------------------- ------------------------- dear ------------ this letter responds to your letter dated date requesting a ruling under sec_2041 of the internal_revenue_code on date settlors established an irrevocable_trust for the benefit of their two children pursuant to the terms of the trust immediately upon the trust’s creation the trustee was to divide the trust estate into two equal separate shares one for daughter and one for son trust the separate share for the benefit of son is the subject of this letter_ruling under article of the trust until the death of the survivor of settlors a special trustee has discretion to distribute principal and income to son son’s spouse son’s issue and the spouses of son’s issue collectively beneficiaries under article after the death of the survivor of settlors the trustee may distribute the principal and income of the trust to beneficiaries for their health education maintenance and support a special trustee also has discretion to distribute the principal and income of the trust to beneficiaries under article of the trust upon son’s death the trustee is instructed to distribute the principal and any accrued or undistributed_income of the trust to one or more of the group consisting of the settlors’ issue and on such terms and conditions either outright or in trust as son shall appoint by a written instrument delivered to the trustee during son’s lifetime any balance of the trust remaining and not effectively plr-141505-11 appointed by son upon son’s death will continue to be held by the trustee pursuant to the other provisions of the trust son has requested rulings that the testamentary_power_of_appointment granted to son in the trust does not constitute a general_power_of_appointment within the meaning of sec_2041 and therefore the existence exercise failure to fully exercise or partial or complete release of son’s power to appoint the principal and any accrued or undistributed_income of the trust will not cause the value of the property in the trust to be included in son’s gross_estate under sec_2041 sec_2041 provides that the value of the gross_estate includes the value of all property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent the property would be includible in the decedent's gross_estate under sec_2035 to inclusive for purposes of sec_2041 the power_of_appointment is considered to exist on the date of the decedent's death even though the exercise of the power is subject_to a precedent giving of notice or even though the exercise of the power takes effect only on the expiration of a stated period after its exercise whether or not on or before the date of the decedent's death notice has been given or the power has been exercised sec_2041 provides with exceptions not relevant here that the term general_power_of_appointment means a power that is exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 of the estate_tax regulations provides that the term general_power_of_appointment as defined in sec_2041 means any power_of_appointment exercisable in favor of the decedent his estate his creditors or the creditors of his estate sec_20_2041-1 provides that a power_of_appointment is not a general power if by its terms it is exercisable only in favor of one or more designated persons or classes other than the decedent or his creditors or the decedent's_estate or the creditors of his estate in this case son has a testamentary power to appoint the principal and accrued or undistributed_income of the trust to the class consisting of settlors’ issue because son’s power_of_appointment is a testamentary power son may not appoint any part of the trust to son or to son’s creditors during son’s life in addition based on the terms of the trust the reference to settlors’ issue as a permissible class of appointees of son’s testamentary power is properly viewed as not including son’s estate or the creditors of son’s estate after son’s death accordingly based on the information submitted and the representations made plr-141505-11 we conclude son’s testamentary_power_of_appointment over the principal and accrued or undistributed_income of the trust does not constitute a general_power_of_appointment within the meaning of sec_2041 and the existence exercise failure to fully exercise or partial or complete release of son’s power to appoint the principal and accrued or undistributed_income of the trust will not cause the value of the property in the trust to be included in son’s gross_estate under sec_2041 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the internal_revenue_code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
